Citation Nr: 1618518	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-21 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected lumbar scoliosis with degenerative disc disease at L5-S1 with lateral listhesis at L3-L4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981, and from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran originally requested a Travel Board hearing in his August 2013 substantive appeal; however, in a December 2014 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.

In April 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In October 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in January 2016.  In January 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran's representative has responded, and the 60 day period has expired.  Accordingly, the Board will proceed with the consideration of his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral shoulder disorder is not related to service or to an incident of service origin, and was not caused or aggravated by his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 with lateral listhesis at L3-L4.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his June 2012 notice of disagreement that "I have been treated for [a shoulder disorder since] 2009 and they are saying they lost my records."  At his December 2011 VA examination, the Veteran reported experiencing discomfort in his left shoulder since 2003, which he attributed to his service-connected scoliosis.  In March 2016, the Veteran's representative stated that the Veteran's "first note of shoulder pain is recorded in 2010," and asserted that the VHA opinion-which was incorrectly identified as an OMO opinion-"did not explain why scoliosis of the neck would not cause arthritis in the shoulder."

As an initial matter, VA has satisfied the duty to assist.  The Veteran's service and post-service treatment records have been obtained, as has a VHA specialist's opinion.  The Veteran has not specified which records he believes VA "lost," or identified any means for obtaining said records.  Therefore, absent more specific argument to the contrary, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining available records.  38 C.F.R. § 3.159(c).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis of the shoulders to a degree of 10 percent within one year from the date of termination of service.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The most probative evidence shows that the Veteran's bilateral shoulder disorder did not begin in, or result from, his service.  Specifically, his service treatment records include no diagnosis of a shoulder disorder, and a single complaint of left shoulder (and back) pain in April 1990, which the service clinician diagnosed as "Thoracic and lumbar strain."  Further, in Reports of Medical History dated October 1982, September 1986, October 1990, and September 1995, the Veteran reported that he did not have, and had never had, a painful or trick shoulder.  Moreover, in Reports of Medical Examination dated October 1982, September 1986, October 1990, and September 1995, a service clinician found that the Veteran's upper extremities and other musculoskeletal systems were normal.  Finally, the Veteran reported at his December 2011 VA examination that he began experiencing his shoulder discomfort in 2003-more than a decade after his separation from service.  Consequently, service connection on a direct basis is not warranted.

The most probative evidence shows that the Veteran's bilateral shoulder disorder was not caused or aggravated by his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 with lateral listhesis at L3-L4.  38 C.F.R. § 3.310 (2015).  Specifically, the January 2016 VHA specialist opined that:

[T]his Veteran's shoulder disorder is less likely than not caused or aggravated by his service connected thoracolumbar scoliosis with degenerative disc disease at L5-S1 with lateral listhesis at L3-4.

While scoliosis of the lower back will cause the shoulders to appear crooked (shoulder height discrepancy), this does not affect their function, nor cause pain or damage.  Because scoliosis may change the way an individual walks, it frequently leads to arthritis in the hips, knees, and feet.  The same is not true for the joints of the upper extremities.

Scoliosis that affects the neck may lead to pinching of nerves going to the arms.  This may cause shoulder or arm dysfunction.  In the records provided, I see evidence of neck arthritis which may or may not be related to the Veteran's scoliosis.  In the records provided, the shoulder pain that the Veteran reports is related to range of motion, which is more consistent with shoulder arthritis than with nerve pain.  This is supported with x-rays showing left shoulder arthritis.  There is no medical evidence connecting shoulder arthritis to spine deformity.

The Board finds that the Veteran's opinion warrants less probative weight than the January 2016 VHA specialist's opinion.  Indeed, the interactions between the shoulder and the thoracolumbar spine are complex in nature, and providing an etiology for such disorders is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Moreover, the VHA specialist's opinion warrants greater probative weight because she considered the Veteran's medical history during and after service, including x-ray evidence; websites provided by the Veteran; and relevant medical literature in reaching the conclusion that the Veteran's bilateral shoulder disorder is less likely than not caused or aggravated by his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 with lateral listhesis at L3-L4.  Contrary to the Veteran's representative's March 2016 argument, the Board finds that the VHA specialist's reasoning-that the Veteran's x-ray results are consistent with range of motion pain rather than nerve pain-does explain why the Veteran's spine disorder is unrelated to his bilateral shoulder disorder, and is of the highest probative value.

In sum, the Board finds that the most probative evidence fails to link the Veteran's bilateral shoulder disorder to service, or to his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 with lateral listhesis at L3-L4.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral shoulder disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


